Citation Nr: 1424431	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In March 2011, the Board issued a decision that, in pertinent part, remanded the claim listed above for additional development.  The Agency of Original Jurisdiction (AOJ) has returned the appeal to the Board for further appellate review.  As discussed further herein, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This claim was certified for review as a claim of entitlement to service connection for PTSD, but the file reflects that the Veteran also has reported experiencing depression.  The United States Court of Appeals for Veterans Claims (Court) has determined that the breadth of a claim is determined by "several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has re-characterized the appeal to reflect the Veteran's contentions.  38 C.F.R. § 19.35 (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include depression and PTSD, that was incurred in, or is otherwise the result of, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression and PTSD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2007 letter, sent prior to the initial unfavorable May 2008 rating decision, generally advised the Veteran of the evidence and information necessary to substantiate a claim for service connection.  The letter also advised of his and VA's respective responsibilities in obtaining evidence and information and of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

In further regard to the duty to notify, and in specific regard to the Veteran's November 2010 Board hearing, the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned Acting Veterans Law Judge identified the issue, discussed the evidence necessary to substantiate a claim for service connection, inquired as to the bases of the Veteran's contentions, and indicated that evidence supportive of his contentions would assist in substantiating the appeal.  Accordingly, the Bryant duties were met and the hearing was legally sufficient.  Id.

Relevant to the duty to assist, the Veteran's service personnel records and the available, identified, post-service treatment records have been obtained and considered.  The Board notes that the Veteran's service treatment records have not been associated with the claims file, but the claims file reflects that the AOJ made appropriate attempts to obtain these missing records, advised the Veteran in an April 2007 letter that the records were unavailable, and issued an April 2008 Formal Finding of Unavailability for the service treatment records.   See 38 C.F.R. § 3.159(d).  However, when, as here, service records are lost or missing through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist a claimant in developing a claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Despite this 'heightened duty,' the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  A claimant is responsible for cooperating with VA in the development of a claim.  Id.; 38 U.S.C.A. § 5107(a).  Here, after the Veteran was notified that his service treatment records were not available, he was informed that VA also was unable to obtain some of the private treatment records that he had identified.  Although VA asked the Veteran in January 2008 and March 2011 letters for additional information in order to enable VA to obtain the identified private records, he responded (in later January 2008) that he did not have copies of the records and (in March 2012) that he had no further information to submit.  The Board notes that the Veteran has not identified any additional outstanding records pertinent to the issue remaining on appeal.  

The claims file contains the report of a June 2011 VA mental disorders examination.  The Board finds that this VA examination is adequate to decide the issue - the resulting opinion reflects consideration of the pertinent evidence of record and reflects an opinion, with rationale, based on the reviewed records and examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist has been met.

As noted, the Board remanded this case in March 2011 to afford the Veteran the opportunity to provide additional information to identify pertinent treatment records and to afford him a VA examination.  As the record reflects that the Veteran was advised of the opportunity to identify and submit additional evidence as well as was afforded the requested VA examination, the Board finds that the prior remand directives have been substantially complied with such that no further action is necessary in this regard.  See D'Aries, supra.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  The Merits of the Claim

The Veteran claims to experience an acquired psychiatric disorder that was incurred in service.  He specifically alleges that he witnessed traumatic injury and loss of life as part of his duties as a medical corpsman and that those experiences resulted in psychiatric disability.  However, the Board, as further explained below, finds that he has not experienced any psychiatric disorder during the appellate period that was incurred in, or is otherwise etiologically related to, his service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As neither PTSD nor depression are defined as a psychosis (38 C.F.R. § 3.384), the provisions at 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are not for application here.   

In each case where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by service records, treatment records, the official history of each organization in which such Veteran served, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Here, service records reflect that the Veteran served in Korea as a medical corpsman.  Although his alleged stressor - witnessing traumatic injury - is consistent with such service, the most probative evidence of record does not reflect that he has experienced a psychiatric disorder during the appellate period as a result of this service.  

The Veteran contends that he first began experiencing symptoms of a psychiatric disorder while he was on active duty and that, shortly after service, he began seeking psychiatric treatment.  No service treatment records are associated with the claims file that would support or refute his contentions and post-service private treatment records do reflect evaluation for depression and PTSD.  However, the post-service private treatment records associated with the claims file do not reflect actual diagnosis of either depression or PTSD.  Moreover, these post-service private treatment records within the Veteran's claims file are dated in 2003 and he did not file his claim for service connection until 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that service connection requires, among other things, a current disability at the time of filing or during the pendency of the claim).


Although the Veteran claims to have experienced psychiatric symptoms during the appellate period, he has not presented any evidence of psychiatric diagnoses.  Upon examination in June 2011, the VA psychologist rendered no diagnoses and opined that the Veteran did not experience PTSD as a result of his active duty experiences.  The examiner also explicitly found that there was "no evidence of other psychiatric disorders."  The Board finds the VA examiner's opinion more probative than the Veteran's contentions - the Veteran has received some medical training, during service as a medical corpsman, and subsequently attained a Master's degree in Social Work, but he has not reported any education or training specific to mental disorders.  See 38 C.F.R. § 3.159(a)(1).  The file does not reflect that the Veteran has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran testified at the November 2010 hearing that he did not have any current psychiatric diagnoses and the file contains no probative evidence to the contrary.  The Board places great probative weight on the 2011 VA examiner's opinion and finds it determinative on the question of diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Without diagnosis of a current disability, the claim for service connection must be denied.  McClain, 21 Vet. App. at 321; 38 C.F.R. § 3.303.

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




[Continued on next page.]


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


